Appeal by the defendant from a judgment of the Supreme Court, Kings County (Reichbach, J.), rendered May 13, 2002, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Feldman, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
“Showup procedures which are close in time and location to the scene are permissible in the interest of prompt identification” (People v Williams, 258 AD2d 543, 543-544 [1999]; see People v Gonzalez, 210 AD2d 168 [1994]). In the instant case, the showup occurred right outside the scene of the incident and shortly thereafter. The defendant failed to demonstrate that the showup was unduly suggestive (see People v Mitchell, 185 AD2d 249, 251 [1992]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. S. Miller, J.P., Ritter, Crane and Fisher, JJ., concur.